—In two actions to recover damages for personal injuries, etc., (1) AAAA York, Inc., and Walter Klingman, defendants in Action No. 1, appeal from an order of the Supreme Court, Queens County (Kitzes, J.), dated February 20, 2001, which denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them in that action, and (2) AAAA York, Inc., and Walter Klingman, third-party defendants in Action No. 2, appeal from an order of the same court dated March 21, 2001, which denied their motion for summary judgment in that action dismissing the third-party complaint and all cross claims insofar as asserted against them.
Ordered that the orders are reversed, on the law, with costs, the motions are granted, the complaint in Action No. 1, the third-party complaint in Action No. 2, and all cross claims are dismissed insofar as asserted against the appellants, and the actions against the remaining defendants and third-party defendant are severed.
The Supreme Court erred in denying the appellants’ motions for summary judgment dismissing the complaint in Action No. 1, the third-party complaint in Action No. 2, and all cross claims insofar as asserted against them. The appellants established their entitlement to judgment as a matter of law and the respondents failed to establish the existence of a triable issue of fact (see, Yusupov v Supreme Carrier Corp., 240 AD2d 660; Rebecchi v Whitmore, 172 AD2d 600; Barnes v Lee, 158 AD2d 414). Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.